ORDER
Pursuant to N.C.G.S. § 15A-1418, Defendant’s Motion for Appropriate Relief filed in this Court on 21 June 1995 is allowed for the purpose of entering the following orders:
Defendant’s Motion for Appropriate Relief is hereby remanded to the Superior Court, Buncombe County.
It is further ordered that an evidentiary hearing be held on the aforesaid motion and that the resulting order containing the findings of fact and conclusions of law of the trial judge determining the motion to be transmitted to this Court so that it may proceed with the appeal or enter an order terminating the appeal. Time periods for perfecting or proceeding with the appeal are tolled pending receipt of the order of disposition of the motion in the Trial Division.
By order of the Court in Conference, this 27th day of July, 1995.
Orr. J.
For the Court